Case: 13-13894   Date Filed: 10/28/2014   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13894
                        Non-Argument Calendar
                      ________________________

                       Agency No. A097-636-058



YELKAL GELAHUN IDO,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (October 28, 2014)

Before ED CARNES, Chief Judge, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 13-13894     Date Filed: 10/28/2014    Page: 2 of 7


      Yelkal Ido, a native and citizen of Ethiopia, petitions this Court for a second

time to review the Board of Immigration Appeals’ (BIA) final order affirming an

Immigration Judge’s (IJ) denial of his application for asylum. After reviewing his

first petition, we upheld the BIA’s conclusion that Ido was not credible because

that finding was supported by substantial evidence. See Ido v. U.S. Att’y Gen.,

480 F. App’x 972, 976–77 (11th Cir. 2012) (unpublished). We nevertheless

remanded the case to the BIA because the Board’s decision had been based solely

on its credibility finding, and the BIA had failed to consider whether documentary

evidence presented by Ido independently established that he was entitled to

asylum. See Ido, 480 F. App’x at 977–78; see also Forgue v. U.S. Att’y Gen., 401
F.3d 1282, 1287 (11th Cir. 2005) (“[A]n adverse credibility determination does not

alleviate the IJ’s duty to consider other evidence produced by an asylum applicant.

That is, the IJ must still consider all evidence introduced by the applicant. If the

applicant produces no evidence other than his testimony, an adverse credibility

determination is alone sufficient to support the denial of an asylum application. If,

however, the applicant produces other evidence of persecution, whatever form it

may take, the IJ must consider that evidence, and it is not sufficient for the IJ to

rely solely on an adverse credibility determination in those instances.”).

      We instructed the Board to consider whether Ido was entitled to asylum in

light of the other evidence he had presented, including a copy of an Ethiopian


                                           2
              Case: 13-13894     Date Filed: 10/28/2014    Page: 3 of 7


warrant issued for his arrest in 2001. Id. at 978. On remand, the BIA considered

that evidence and upheld the IJ’s denial of the asylum application. Ido now

petitions us to review that decision.

                                          I.

      We review “only the BIA’s decision, except to the extent that it expressly

adopts the IJ’s opinion or reasoning.” Zhu v. U.S. Att’y Gen., 703 F.3d 1303,

1307 (11th Cir. 2013) (quotation marks and brackets omitted). We review

administrative factfindings under the highly deferential substantial evidence test,

viewing the evidence in the light most favorable to the agency’s decision and

drawing all reasonable inferences in favor of that decision. Adefemi v. Ashcroft,

386 F.3d 1022, 1026–27 (11th Cir. 2004) (en banc). Factual findings may be

reversed only when the record compels reversal. Id. at 1027. We must affirm the

BIA’s decision if it is “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Al Najjar v. Ashcroft, 257 F.3d
1262, 1284 (11th Cir. 2001) (quotation omitted).

                                         A.

      Ido contends that the BIA erred when it concluded that the Ethiopian arrest

warrant, which he submitted in support of his asylum application, was not

authenticated and was thus entitled to little evidentiary weight. He asserts that the




                                          3
                Case: 13-13894       Date Filed: 10/28/2014      Page: 4 of 7


document was authenticated by his own testimony of how he obtained it and by the

purportedly official government seals on it.

       An applicant seeking asylum bears the burden of authenticating documents

submitted in support of his application. Ali v. U.S. Att’y Gen., 443 F.3d 804, 813–

14 (11th Cir. 2006) (rejecting applicant’s contention that the BIA “should have

explored other methods of authentication” because the burden of authentication

was on the applicant) (quotation marks omitted). Unauthenticated documents

“lack veracity and are entitled to no deference” from a reviewing court. Mu Ying

Wu v. U.S. Att’y Gen., 745 F.3d 1140, 1153 (11th Cir. 2014); accord Li Shan

Chen v. U.S. Att’y Gen., 672 F.3d 961, 964 (11th Cir. 2011); Yang v. U.S. Att’y

Gen., 418 F.3d 1198, 1202 n.3 (11th Cir. 2005). Therefore, an immigration court

has the discretion to discount unauthenticated documents “as lacking in probative

value.” Xiu Ying Wu v. U.S. Att’y Gen., 712 F.3d 486, 497 (11th Cir. 2013).

       In an immigration proceeding, the typical way to authenticate a foreign

document is to follow the procedures set out in 8 C.F.R. §§ 287.6(b) and

1287.6(b).1 It is undisputed that Ido did not follow those procedures. While he

could have tried to authenticate the warrant through other means, see Vatyan v.

Mukasey, 508 F.3d 1179, 1184–85 (9th Cir. 2007); Gui Cun Liu v. Ashcroft, 372


       1
         These regulations apply to foreign documents from countries, such as Ethiopia, that
have not signed the Hague Convention Abolishing the Requirement of Legislation for Foreign
Public Documents. See 8 C.F.R. §§ 287.6(b), 1287.6(b)
                                              4
              Case: 13-13894     Date Filed: 10/28/2014    Page: 5 of 7
F.3d 529, 532–33 (3d Cir. 2004), the BIA found that Ido had not taken any steps to

authenticate the arrest warrant. That finding is supported by substantial evidence.

Although Ido claims that the warrant was authenticated by his own testimony and

the allegedly official seals on the document, we have already held that the BIA’s

adverse credibility finding was supported by substantial evidence, and he has failed

to present any evidence that the seals on the arrest warrant were authentic.

Therefore, the record does not compel the conclusion that the arrest warrant was

authentic, and the BIA did not err by affording that evidence little weight. See Mu

Ying Wu, 745 F.3d at 1154; Xiu Ying Wu, 712 F.3d at 497.

                                          B.

      Ido also contends that the BIA did not give reasoned consideration to his

asylum application. He specifically asserts that the BIA misunderstood the nature

of his petition and failed to consider portions of his testimony that were

uncontroverted.

      When it is reviewing an IJ’s denial of an asylum application, the BIA must

consider all of the evidence submitted by the applicant. Seck v. U.S. Att’y Gen.,

663 F.3d 1356, 1364 (11th Cir. 2011). The BIA does not have to specifically

address each of the applicant’s claims and each piece of evidence presented, so

long as it gives reasoned consideration to the application and makes adequate

findings. Id. The BIA is merely required to “consider the issues raised and


                                          5
              Case: 13-13894     Date Filed: 10/28/2014    Page: 6 of 7


announce its decision in terms sufficient to enable a reviewing court to perceive

that it has heard and thought and not merely reacted.” Id. (quotation marks

omitted).

      The record in this case indicates that the BIA gave reasoned consideration to

Ido’s application. The BIA specifically addressed each piece of evidence Ido

submitted in support of his application, and its thorough analysis of the reliability

and probative value of that evidence demonstrates that it “heard and thought”

about the issues raised in the asylum application. See id. Ido asserts that the BIA

failed to consider uncontroverted aspects of his testimony; however, he does not

identify any authority indicating that it was required to do so after having already

made an adverse credibility determination that was upheld by this Court. The BIA

may credit some portions of an applicant’s testimony after making an adverse

credibility finding. See Mohammed v. U.S. Att’y Gen., 547 F.3d 1340, 1348 (11th

Cir. 2008) (“[T]he point of an internal inconsistency is that the trier may believe

one part of an applicant’s story and not believe others. The Immigration Judge and

the Board are entitled to credit some parts of [the applicant’s] testimony and to

discredit others.”). But the BIA is not required to do so, particularly when we have

already upheld the BIA’s credibility determination in a prior appeal.

                                          II.




                                           6
                  Case: 13-13894   Date Filed: 10/28/2014   Page: 7 of 7


      The BIA properly evaluated Ido’s documentary evidence on remand and its

decision is supported by reasonable, substantial, and probative evidence on the

record considered as a whole. Al Najjar, 257 F.3d at 1284. We therefore deny

Ido’s petition.

      PETITION DENIED.




                                           7